Citation Nr: 1601394	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected tension headaches.

2.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to March 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected tension headaches result in characteristic prostrating attacks occurring on an average of once a month.

2.  The Veteran's service-connected disabilities render him unable to follow substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent rating for service-connected tension headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Headaches

The Veteran is seeking an increased rating for his service-connected tension headaches.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
In this case, the Veteran's headaches have been assigned a noncompensable rating under diagnostic code (DC) 8100, for migraines, throughout the period on appeal.  Under this DC, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A higher 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a schedular maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran's VA medical records have been carefully reviewed, and reflect the Veteran occasionally sought treatment for an intermittent headache.  However, he was not prescribed medication specifically to treat this disorder.

The Veteran was provided with a VA examination in December 2012.  He described experiencing headache pain on both sides of the head and sensitivity to light that occurred for less than a day at a time.  The examiner specifically indicated the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner also opined the Veteran's headache condition did not impact his ability to work.

During his July 2014 hearing, the Veteran reported he experienced daily headaches.  However, he described that approximately four times a month he gets "really bad" headaches which require him to lie down in a dark room with something cold on his head until they pass.  See hearing transcript pg. 4.

In July 2015, the Veteran submitted a self-prepared log of his headache occurrences.  This log described the frequency of headaches he experienced in select months of the summer of 2014 and the summer of 2015.   As described in this log, he experienced headaches multiple times a week.  However, he only described incapacitating headaches a couple times a month.  For example, in June of 2014 he described several headaches, but only indicated his headaches which occurred on the 2nd and the 5th left him "bed ridden."  Similarly, in July 2015 he described several headaches, but only stated the headaches of the 6th and the 9th left him "unable to function."
As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing severe headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his self-prepared headache log reflects he experiences headaches similar to those which would cause prostrating attacks.  Additionally, the log reflects he experienced these attacks approximately twice a month for the selected months included in the log, meeting the criteria for a higher rating.  

However, the evidence does not reflect the Veteran's headaches caused "severe economic inadaptability," one of the criteria associated with the schedular maximum 50 percent rating.  The Veteran did report his frequent headaches interfered with his performance at school, but this does not constitute "severe economic inadaptability" (emphasis added).  Furthermore, the December 2012 VA examiner specifically opined the Veteran's headaches did not impact his ability to work, providing evidence these headaches did not cause economic inadaptability.  Therefore, the Board finds the criteria associated with the schedular maximum 50 percent rating have not been met.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds the criteria for a rating not to exceed 30 percent have been met.  Although the VA examiner indicated the Veteran did not experience prostrating attacks, the Veteran's own log suggests he experienced one or two headaches during some months which did not allow him to function and required bedrest.  Therefore, the Board finds the Veteran's competent lay statements reflect he met the criteria associated with a 30 percent rating.  To this extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of recurring severe headaches.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for the increased rating granted above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

TDIU

The Veteran is also seeking entitlement to TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  
In this case, the Veteran has been assigned a combined 90 percent rating throughout the period on appeal, including posttraumatic stress disorder (PTSD) rated at 70 percent.  Therefore, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

During his July 2014 hearing, the Veteran reported he obtained his associate degree over the course of several years, and is now working towards a bachelor's degree in management.  However, he described he is unable to take a full course load due to his service-connected disabilities.

Following his service, the Veteran previously worked several jobs, including laying electrical wiring, car sales, and as a veteran outreach coordinator.  He last worked in approximately 2006, when he reports he had to stop working due to his service-connected disabilities.

The evidence supports the Veteran's contentions that he is currently unemployable due to his service-connected disabilities.  First, he has several service-connected disabilities which impede his ability to perform manual labor.  For example, during his December 2012 VA examination the examiner opined that as a result of his service-connected bilateral knee disabilities he could only perform light duty work, and was limited to lifting no more than ten pounds.  Additionally, the severity of his service-connected PTSD impacts his ability to perform sedentary work in an office environment.  In a July 2015 letter, the Veteran's VA physician opined the Veteran's service-connected disabilities render him unemployable, and prevent him from performing even sedentary employment.  

Therefore, affording the Veteran all benefit of the doubt, he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is granted.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran has not indicated he received any relevant private treatment.

In July 2014, the Veteran was provided with a hearing before the undersigned VLJ.    In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.







ORDER

Entitlement to an increased 30 percent rating for service-connected tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


